PER CURIAM.
We affirm the awards of attorney's fees pursuant to section 57.105, Florida Statutes (1989), except that we reverse to the extent such fees included attorney’s fees for work *781to recover attorney’s fees when the prevailing party has no interest in the fee recovered. See U.S. Security Ins. Co. v. Cole, 579 So.2d 153 (Fla. 2d DCA 1991); B & L Motors, Inc. v. Bignotti, 427 So.2d 1070 (Fla. 2d DCA 1983), disapproved on other grounds, Travieso v. Travieso, 474 So.2d 1184 (Fla.1985).
Reversed and remanded for proceedings consistent herewith.
LEHAN, A.C.J., and FRANK and PATTERSON, JJ., concur.